Citation Nr: 0021335	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  99-00 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for gastroesophageal 
reflux disease.

3.  Entitlement to service connection for cervical strain.

4.  Evaluation of degenerative joint disease of the right 
shoulder, currently evaluated as 10 percent disabling.

5.  Evaluation of status post L5-S1 diskectomy currently 
evaluated as 10 percent disabling.

6.  Evaluation of status post repair of patella tendon and 
excision of suspected osteochondroma from the fibula of the 
left knee, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
October 1997.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision of the Montgomery, 
Alabama Department of Veterans Affairs (VA) Regional Office 
(RO) in which the RO granted service connection for status 
post right shoulder surgery assigning a noncompensable 
evaluation under Diagnostic Code 5201, status post L5-S1 
diskectomy assigning noncompensable evaluation unde 
Diagnostic Code 5293, and status post repair of the patella 
tendon and excision of suspected osteochondroma from the 
fibula assigning a 10 percent evaluation under Diagnostic 
Code 5257.  The RO also denied service connection for 
sinusitis, gastroesophageal reflux disease, and cervical 
sprain.

In a March 1999 rating decision, the RO recharacterized the 
veteran's right shoulder disability as degenerative joint 
disease of the right (major) shoulder and assigned a 10 
percent evaluation under Diagnostic Code 5010 and increased 
the evaluation of the veteran's status post L5-S1 diskectomy 
to 10 percent under Diagnostic Codes 5292 and 5293.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claims for 
increased evaluations for his right shoulder, lumbosacral, 
and left knee disabilities to the VA Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999).  That regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).

The Board notes that the RO, in an October 1998 rating 
decision, granted service connection for hypertension and 
assigned a 10 percent evaluation.  The veteran disagreed with 
the evaluation.  In January 1999, the RO issued a statement 
of the case addressing the evaluation of hypertension in 
excess of 10 percent.  At the time of this decision, a 
substantive appeal (filed after the January 1999 Statement of 
the case) pertaining to the evaluation of hypertension in 
excess of 10 percent is not of record.  The Court has noted 
that 38 U.S.C.A. § 7105 (West 1991) establishes a series of 
very specific, sequential, procedural steps that must be 
carried out by a claimant and the RO or other "agency of 
original jurisdiction" (AOJ) (see Machado v. Derwinski, 928 
F.2d 389, 391 (Fed. Cir. 1991)) before a claimant may secure 
"appellate review" by the BVA.  Absent a notice of 
disagreement, statement of the case, and substantive appeal, 
the Board does not have jurisdiction over the issue.  Rowell 
v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 
554 (1993).  Accordingly, this issue is not before the Board.    


FINDINGS OF FACT

1.  Sinusitis is attributable to service.

2.  The claim for service connection for gastroesophageal 
reflux disease is plausible.

3.  Competent medical evidence of a current diagnosis of 
cervical strain is not of record.

4.  The veteran's right shoulder disorder is manifested by 
objective evidence of pain and slight limitation of motion 
with slight loss of function.

5.  The veteran's status post diskectomy of the lumbosacral 
spine is currently manifested primarily by objective evidence 
of limitation to motion of the lumbar spine with pain, back 
spasm, weakness, and tenderness.

6.  The veteran's status post repair of patella tendon and 
excision of suspected osteochondroma of the left knee has 
been manifested by complaints of pain, some limitation of 
motion, arthritis established by X-ray, weakness, and 
fatigability.


CONCLUSIONS OF LAW

1.  Sinusitis was incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. § 3.303 (1999).

2.  The claim for service connection for gastroesophageal 
reflux disease is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

3.  The veteran's claim of entitlement to service connection 
for cervical strain is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

4.  The criteria for a 20 percent evaluation for degenerative 
joint disease of the right shoulder (major) have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5201 (1999). 

5.  The criteria for a rating 20 percent for status post 
diskectomy of the lumbosacral spine has been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7. 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293, 5295 
(1999).

6.  The criteria for an increased evaluation in excess of 10 
percent status post repair of patella tendon and excision of 
suspected osteochondroma of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.10, 4.20, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003-5260-5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

The veteran is seeking service connection for sinusitis, 
gastroesophageal reflux disease, and cervical strain.  It is 
necessary to determine if he has submitted a well grounded 
claim with respect to each issue.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 
(1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999). 

A.  Sinusitis

Service medical records reveal that the veteran was seen 
complaining of sinus problems in 1991.  Sinusitis was 
diagnosed.  At his October 1997 discharge examination, 
evaluation of the sinuses was normal.  

At his March 1998 VA examination, the veteran reported 
occasional sinus problems with a lot of sneezing in the 
spring.  Evaluation of nose, sinuses, mouth, and throat were 
normal.  The diagnoses included chronic sinusitis.

Upon review of the record, the Board finds that the nexus 
between service and the current disability is satisfied by 
the evidence.  The veteran was treated for sinusitis during 
service and subsequently based on this information, a VA 
examiner diagnosed chronic sinusitis.  Based on the evidence 
of record and resolving doubt in the veteran's favor, the 
Board finds that the preponderance of evidence supports a 
grant of service connection for sinusitis.  Thus, the Board 
concludes that sinusitis originated during service.

B.  Gastroesophageal reflux disease

Service medical records show no complaints, findings, or 
diagnoses of a gastrointestinal disorder.  At his October 
1997 separation examination, the evaluation of the abdomen 
was normal.  However, at his March 1998 VA examination, the 
veteran reported experiencing heartburn with reflux on 
several occasions and taking Rolaids regularly.  An 
evaluation of the abdomen was normal.  The diagnoses included 
gastroesophageal reflux disease. 

Initially, the Board notes that it views the issue of well 
groundedness in a vacuum. When determining whether a claim is 
well grounded, the evidence submitted in support of the claim 
must be accepted as true; however, once well groundedness is 
established, the weight and credibility of the evidence must 
be assessed.  In the instant case, the diagnosis of 
gastroesophageal reflux disease within 6 months of service 
with the veteran's reports of heartburn and reflux complaints 
are enough to well ground the claim.  38 U.S.C.A. § 5107 
(West 1991). 

However, although the veteran complained of a 
gastrointestinal disorder at the time of his March 1998 VA 
examination and gastroesophageal reflux disease was 
diagnosed, the upper gastrointestinal series necessary to 
confirm the diagnosis was not performed.  Therefore, as it 
does not appear that complete testing was performed, further 
clarification is necessary.

C.  Cervical strain

The veteran reported that he injured his neck in a motor 
vehicle accident during service in 1996.  Service medical 
records reflect that the veteran was involved in a motor 
vehicle accident in December 1996 and complained of neck 
pain.  The assessment was cervical strain.  Service medical 
records show continued complaints of pain and treatment from 
January to May 1997.  The impression was cervical sprain.  At 
his October 1997 retirement examination, the veteran did not 
complain of neck pain and evaluation of the head and neck was 
normal.  

At a March 1998 VA examination, the examiner noted that the 
veteran reported that he had a serious accident with a neck 
and back injury in 1996.  On evaluation, the neck was normal 
and there was no diagnosis pertaining to the cervical spine.  
At a February 1999 VA examination, there were no complaints, 
findings, or diagnosis of a neck or cervical spine disorder.

In the instant case, while the veteran is considered 
competent to report that on which he has personal knowledge, 
that is, what comes to him through his senses, Layno v. 
Brown, 6 Vet. App. 465, 470 (1994), he cannot meet the burden 
imposed by section 5107(a) merely by presenting lay 
statements as to the existence of a disorder and a 
relationship between that disorder and service, additional 
objective evidence, whether medical or non-medical, is 
required.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, lay assertions of medical etiology or diagnosis 
cannot constitute evidence to render a claim well grounded 
under section 5107(a); if no cognizable evidence is submitted 
to support the claim, the claim cannot be well grounded.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).   

Service connection is warranted for a "[d]isability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty . . .."  38 
U.S.C.A. § 1110 (West 1991).  Although the veteran testified 
that he has neck pain, the medical evidence indicates that 
the veteran was last treated for cervical sprain in May 1997.  
The Board finds that there is no current diagnosis of 
cervical strain/sprain.  In the absence of proof of a current 
disability which is related to service, there can be no valid 
claim.  See Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  
Without a diagnosed or identifiable  malady, a claim does not 
itself constitute a disability for which service connection 
may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).   Accordingly, the claim of service connection for 
cervical strain is not well grounded and the claim is denied.
 


II.  Evaluation

The Board finds that the veteran's claims for higher 
evaluations are well grounded within the meaning of 38 
U.S.C.A. § 5107(a)(West 1991).  Where the claimant is awarded 
service connection for a disability and subsequently appeals 
the RO's initial assignment of an evaluation for the 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher evaluation and 
the claim remains open.  Shipwash v. Brown, 8 Vet. App. 218, 
225 (1995).  The veteran has not alleged that any records of 
probative value that may be obtained, and which have not 
already been requested by the VA or associated with his 
claims folder, are available.  The Board accordingly finds 
that the duty to assist, as mandated by of 38 U.S.C.A. 
§ 5107(a)(West 1991), has been satisfied.

The Board has considered the issue raised by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999).  With respect to 
this issue, the Board has continued the issues as evaluations 
of degenerative joint disease of the right shoulder, status 
post L5-S1 diskectomy, and status post repair of patella 
tendon and excision of suspected osteochondroma from the 
fibula of the left knee.  The veteran is not prejudiced by 
the naming of these issues.  The Board has not dismissed any 
issue and the law and regulations governing the evaluation of 
disabilities is the same regardless of how the issues have 
been phrased.  It also appears that the Court has not 
provided a substitute name for this type of issue.  In 
reaching the subsequent determination, the Board has 
considered whether staged ratings should be assigned.  Before 
the Board may execute a staged rating of the veteran's 
disability, it must be determined that there is no prejudice 
to the veteran to do so without remand to the RO for that 
purpose.  Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  As 
the regulations and rating criteria to be applied are the 
same, the Board finds no prejudice to the veteran in 
considering the issues as entitlement to higher evaluations 
on appeal from the initial grant of service connection.  

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (1999).  The Court has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. 
§ 4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

According to 38 C.F.R. § 4.59 (1999), painful motion is an 
important factor of disability with any form of arthritis, 
the facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight-
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  See also Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991); Hicks v. Brown, 8 
Vet. App. 417 (1995).

A.  Right shoulder

Service medical records reflect that the veteran complained 
of right shoulder pain during service and right shoulder 
impingement and acromioclavicular joint syndrome was 
diagnosed.  He underwent subacromial decompression in April 
1994.  At his October 1997 retirement examination, it was 
noted that the veteran underwent right shoulder surgery in 
1994.  

At a March 1998 VA examination, the veteran complained of 
right shoulder and elbow pain, especially when the weather 
changed.  On evaluation, the examiner noted that the right 
shoulder hurt when the veteran maximally lifted his shoulder 
laterally.  The diagnosis was status post right shoulder 
surgery.  In a July 1998 rating decision, the RO granted 
service connection for right shoulder surgery and assigned a 
noncompensable evaluation. 

At a February 1999 VA examination, the veteran complained of 
pain, weakness, swelling, and fatigability.  On evaluation, 
the examiner noted that there was objective evidence of 
painful motion, some weakness and tenderness.  Guarding of 
movement was also noted.  The examiner noted that the veteran 
had a 10 percent additional functional impairment.  Range of 
motion of the right shoulder included forward flexion to 164 
degrees, abduction to 166 degrees, external rotation to 89 
degrees, and internal rotation to 87 degrees.  The diagnosis 
was degenerative joint disease of the right shoulder with 
slight loss of function due to pain, confirmed by x-ray.  (A 
copy of the X-rays were not of record.)  Subsequently, the 
RO, in a March 1999 rating decision, recharacterized the 
veteran's right shoulder disability as degenerative joint 
disease of the right shoulder and increased the evaluation to 
10 percent under Diagnostic Code 5010.

The average normal range of motion of the shoulder is flexion 
from 0 to 180 degrees; abduction from 0 to 180 degrees; 
external rotation from 0 to 90 degrees; and internal rotation 
from 0 to 90 degrees.  When the arm is held at the shoulder 
level, the shoulder is in 90 degrees of either flexion or 
abduction.  38 C.F.R. § 4.71, Plate I (1999).  

Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (1999).  Degenerative arthritis 
established by X-ray findings will be evaluated on the basis 
of limitation of motion of the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  
Under Diagnostic Code 5201, limitation of motion of the arm 
at shoulder level warrants a 20 percent evaluation.  
Limitation of motion of the major arm midway between the side 
and the shoulder warrants a 30 percent evaluation.  A 40 
percent evaluation requires limitation of the major arm to 25 
degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5201 (1999). 

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The veteran's 
service-connected right shoulder disability has been shown to 
be manifested by pain, slight limitation of motion of the 
right arm to just above shoulder level, and x-ray evidence of 
degenerative joint disease.  Moreover, on recent examination, 
the examiner stated that there was slight limitation of 
function due to pain.  The overall functional impairment due 
to pain, weakness, excess fatigability is the functional 
equivalent of limitation of motion at the shoulder level.  
Therefore, the Board finds that that the veteran's current 
right shoulder disability picture most closely approximates 
the criteria for a 20 percent evaluation under the 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201, limitation of motion of the 
right arm.  Accordingly, the Board concludes that a 20 
percent evaluation under Diagnostic Codes 5003 and 5201 is 
now warranted.  

However, an evaluation in excess of 20 percent is not 
warranted.  No professional has established the further 
limitation of motion of the right arm.  No evidence 
establishes the malunion of the humerus, recurrent 
dislocation of the humerus at the scapulohumeral joint, or 
favorable or unfavorable ankylosis of the scapulohumeral 
articulation that would warrant a higher evaluation.  The 
overall functional impairment due to pain, weakness, excess 
fatigability, more motion than normal or less motion than 
normal is no more than the functional equivalent of 
limitation of motion at the shoulder level.  The examinations 
have not established more functional impairment and the 
veteran's statements on appeal do not establish a functional 
impairment that is more than that contemplated.

B.  L5-S1 diskectomy

Service medical records indicate that the veteran complained 
of low back pain with radiation of pain and numbness into the 
left lower extremity.  A MRI revealed a herniated nucleus 
pulposus at L5-S1 with significant spinal stenosis.  In 
January 1996, the veteran underwent a L5-S1 partial 
hemilaminectomy and diskectomy.  Thereafter, the veteran was 
seen with muscle spasm and pain status post L5-S1 diskectomy, 
but there were no complaints of radiculopathy.  At his 
October 1997 retirement examination, the veteran complained 
of back pain.  It was noted that the veteran had low back 
surgery in 1996.

At a March 1998 VA examination, the veteran complained of low 
back pain.  On evaluation, the examiner reported that the 
veteran could bend to almost touch his toes.  The diagnoses 
included status post lumbosacral disc surgery.  In a July 
1998 rating decision, the RO granted service connection for 
status post L5-S1 diskectomy and assigned a noncompensable 
evaluation.

At a February 1999 VA examination, the veteran reported that 
he could not lift heavy things and could not touch his toes 
due to pain, weakness, stiffness and fatigability in his 
back.  On evaluation, the examiner noted painful motion, 
spasm, weakness, and tenderness.  The examiner noted that the 
veteran had a 10 percent additional functional impairment.  
Range of motion of the lumbar spine included forward flexion 
to 64 degrees and backward extension to 24 degrees.  The 
diagnosis was post diskectomy of the lumbosacral spine with 
loss of function due to pain.  In a March 1999 rating 
decision, the RO increased the evaluation for status post L5-
S1 diskectomy to 10 percent under Diagnostic Codes 5292 and 
5293.

Under Diagnostic Code 5292, a 10 percent evaluation is 
warranted for slight limitation of motion of the lumbar spine 
and a 20 percent evaluation is warranted for moderate 
limitation of motion of the lumbar spine.  A 40 percent 
requires severe limitation of motion of the lumbar spine.  38 
C.F.R. § 4.71a, Code 5292 (1999).  Under Diagnostic Code 
5293, mild invertebral disc syndrome warrants a 10 percent 
evaluation.  Moderate with recurring attacks warrants a 20 
percent disability evaluation.  A 40 percent evaluation 
requires severe, recurring attacks with intermittent relief.  
A 60 percent rating is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  38 C.F.R. 4.71a, 
Diagnostic Code 5293 (1999).  

The Board will also consider Diagnostic Code 5295, 
lumbosacral strain.  A 10 percent evaluation is warranted 
under Diagnostic Code 5295 when there is characteristic pain 
on motion.  A 20 percent evaluation is warranted with muscle 
spasm on extreme forward bending and loss of lateral spine 
motion unilateral, in standing position.  An evaluation of 40 
percent is provided where the lumbosacral strain is shown to 
be severe, with listing of whole spine to opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (1999).  

After reviewing the evidence, the Board finds that the 
veteran's status post diskectomy of the lumbar spine of L5-S1 
meets the criteria for a 20 percent evaluation.  The record 
shows that the veteran has slight limitation of motion of the 
lumbar spine with pain, muscle spasm, weakness, and 
tenderness.  Additionally, the examiner reported that the 
veteran experienced pain during range of motion testing and 
that he experienced 10 percent functional loss due to pain.  
Overall, the evidence tends to establish that there is 
moderate functional impairment.  Therefore, a 20 percent 
evaluation pursuant to either 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292 or 5295 (1999) is warranted.  (The Board notes 
that the current evaluation also contemplates the presence of 
moderate intervertebral disc syndrome under Diagnostic Code 
5293.)   

However, the preponderance of evidence is against an 
evaluation in excess of 40 percent for the veteran's status 
post L5-S1 diskectomy of the lumbar spine under Diagnostic 
Code 5293.  A higher evaluation requires severe invertebral 
disc syndrome with recurring attacks with intermittent relief 
or pronounced invertebral disc syndrome with persistent 
symptoms compatible sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to the site of the 
disease disc with little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (1999).  There is no medical 
evidence of record showing findings of severe invertebral 
disc syndrome with recurring attacks with intermittent 
relief. 

The veteran is competent to report his symptoms.  However, he 
has not provided any basis to award an evaluation in excess 
of 20 percent for the lumbar spine. Although there was spasm, 
a 20 percent evaluation contemplates the presence of spasm.  
See Code 5295.  38 C.F.R. §§ 4.40, 4.45.  There was no 
evidence of more motion than normal and the veteran has not 
detailed excess fatigability.  There has never been evidence 
of a positive Goldthwait's sign, description of a severe 
strain, marked limitation of motion or abnormal mobility on 
forced motion.  There was no indication of listing of the 
whole spine.  Additionally, while there was some limitation 
of motion with forward flexion of 64 degrees and extension of 
24 degrees, the range of motion exercises did not indicate 
severe limitation of motion of the lumbar spine.  Moreover, 
while it is clear from the record that the veteran had pain 
associated with his low back disability as well as loss of 
range of motion of the lumbar spine, there was no objective 
evidence, such as disuse atrophy or fatigability, to indicate 
that the veteran's low back symptoms, including pain and 
weakness, result in any additional limitation of function to 
a degree that would support a disability evaluation in excess 
of the 20 percent under Diagnostic Codes 5292 or 5295.    
 
C.  Left knee disability

Service medical records reveal that the veteran was seen 
complaining of left knee pain and decreased range of motion.  
X-rays revealed a displaced patella.  The veteran was 
referred to a civilian facility for surgery.  An October 1997 
private hospital discharge summary reflects that the veteran 
underwent repair of the patella tendon and excision of 
suspected osteochondroma from the fibula.  Diagnoses included 
ruptured patella tendon and osteochondroma of proximal fibula 
on the left knee.  At his October 1997 retirement 
examination, there was decreased range of motion of the left 
knee with swelling and the veteran was wearing a knee brace.  
The diagnoses included ruptured patella tendon and 
osteochondroma of the proximal fibula of the left knee.

At a March 1998 VA examination, the veteran complained of 
swelling and pain in the left knee.  On evaluation, there was 
some limitation of movement of the left knee.  Diagnoses 
included status post left knee surgery.  In a July 1998 
rating decision, the RO granted service connection for status 
post repair of patella tendon and excision of suspected 
osteochondroma of the left knee and assigned a noncompensable 
evaluation. 
  
At a February 1999 VA examination, the veteran complained of 
pain, weakness, stiffness, swelling, instability, giving way, 
locking, fatigability, and lack of endurance.  On evaluation, 
the examiner noted that there was objective evidence of 
painful motion, weakness, tenderness, and guarding of 
movement, but there was no edema, effusion, instability, 
redness, or abnormal movement.  The examiner noted that the 
veteran walked with a limp and wore an elastic brace on his 
left knee.  Range of motion of the left knee revealed flexion 
of 94 degrees and extension of minus 3 degrees.  The 
diagnoses included postoperative degenerative joint disease 
of the left knee with slight loss of function due to pain, 
confirmed by x-ray.  In a March 1999 rating decision, the RO 
increased the evaluation for status post repair of patella 
tendon and excision of suspected osteochondroma from the 
fibula of the left knee to 10 percent.

Slight recurrent subluxation or lateral instability of the 
knee warrants the assignment of a 10 percent disability 
evaluation.  A 20 percent evaluation contemplates moderate 
recurrent subluxation or lateral instability.  A 30 percent 
evaluation contemplates severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(1999).  

Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation.  38 C.F.R. § 4.14 (1999).  In Esteban 
v. Brown, 6 Vet. App. 259, 262 (1994), the Court held that 
evaluations for distinct disabilities resulting from the same 
injury could be combined so long as the symptomatology for 
one condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition.  In a precedent 
opinion dated August 14, 1998, the Acting General Counsel of 
the VA clarified that for a knee disability rated under 
Diagnostic Code 5257 to warrant a separate rating for 
arthritis based on X- ray findings and limitation of motion, 
limitation of motion under Diagnostic Codes 5260 or 5261 need 
not be compensable but must at least meet the criteria for a 
zero percent rating.  A separate rating for arthritis could 
also be based on X-ray findings and painful motion under 
38 C.F.R. § 4.59.  VAOPGPREC 9-98 (Aug. 14, 1998).  

Arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved.  Where, 
however, the limitation of motion of the specific joint is 
noncompensable under the codes, a rating of 10 percent is for 
application for each major joint affected.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).

Limitation of flexion of the leg to 45 degrees warrants a 10 
percent disability evaluation.  A 20 percent evaluation 
requires that flexion be limited to 30 degrees.  A 30 percent 
evaluation requires limitation to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (1999).  Limitation of 
extension of the leg to 10 degrees warrants a 10 percent 
disability evaluation.  A 20 percent evaluation requires that 
extension be limited to 15 degrees.  A 30 percent evaluation 
requires that extension be limited to 20 degrees.  A 40 
percent evaluation requires that extension be limited to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (1999).  
The average normal range of motion of the knee is from 0 to 
140 degrees.  38 C.F.R. § 4.71, Plate II (1999).  

The veteran is clearly competent to report that his 
service-connected symptomatology has increased in severity.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this case, 
he maintains that his evaluation for his knee should be 
higher as he experienced pain, weakness, and instability in 
his knee.  The RO has rated the knee disability under 
Diagnostic Code 5257, subluxation or lateral instability of 
the knee.  Upon review of the evidence, the Board notes that 
although the veteran has complained of giving way of the left 
knee with associated symptoms including locking, swelling, 
and pain, there is no objective evidence of recurrent 
instability or subluxation.  The Board has considered the 
propriety of rating the left knee disability under Diagnostic 
Code 5257, and concludes that in the absence of recurrent 
subluxation or lateral instability, rating under this 
diagnostic code is not appropriate.

However, recent medical examinations have revealed limitation 
of range of motion of the left knee from minus 3 to 94 
degrees.  There was also objective evidence of painful 
motion, weakness, tenderness, and guarding on movement.  
Moreover, the examiner noted that x-ray studies of the left 
knee confirmed degenerative joint disease.  In view of the 
limited motion associated with arthritis of the knee joint, 
the disability is appropriately rating under Diagnostic Codes 
5003-5260-5261 for the periarticular pathology of the left 
knee productive of painful or limited motion.  

In considering the disability under Diagnostic Codes 5260-
5261, the Board notes that in no case has the degree of 
limitation of flexion or extension that has been objectively 
confirmed been compensable under Diagnostic Codes 5260 or 
5261.  However, it is significant that clinical findings have 
included pain, weakness, guarding of movement, and 
fatigability.  This evidence, of limited motion to a 
noncompensable degree with accompanying findings such as 
satisfactory evidence of painful motion, supports a 10 
percent rating, but no higher, under Diagnostic Codes 5003-
5260-5261 for the left knee.  A rating higher than 10 percent 
would not be appropriate because there is no competent 
evidence of limitation of motion of the left knee to a 
compensable degree.  

In reaching this conclusion, the Board does not find that 
additional compensation is warranted due to the factors 
expressed in DeLuca and the regulations.  The pain, weakness, 
guarding of movement, and fatigability noted on the last 
examination are contemplated by the 10 percent rating already 
assigned.



ORDER

Service connection for sinusitis is granted.  The claim of 
entitlement to service connection for gastroesophageal reflux 
disease is well grounded, to this extent only, the appeal is 
granted.  Service connection for cervical strain is denied.  
A 20 percent evaluation for degenerative joint disease of the 
right shoulder is granted subject to the laws and regulations 
governing the award of monetary benefits.  A 20 percent 
evaluation for status post L5-S1 diskectomy of the lumbar 
spine is granted subject to the laws and regulations 
governing the award of monetary benefits.  An evaluation in 
excess of 10 percent for status post repair of patella tendon 
and excision of suspected osteochondroma of the left knee is 
denied.  


REMAND

Because the claim of entitlement to service connection for 
gastroesophageal reflux disease is well grounded, the VA has 
a duty to assist the veteran in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
Accordingly, this claim is REMANDED for the following:

1.  The RO should schedule a VA 
gastrointestinal examination. The 
examiner must review the service medical 
records and all the evidence contained 
in the claims folder.  All special 
studies and tests, including an upper 
gastrointestinal series, should be 
performed as indicated.  The examiner 
should state whether the veteran has 
current gastroesophageal reflux disease, 
and if so, whether such disorder is 
related to the veteran's service.

2.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655, when the claimant 
without good cause fails to report for 
examination, the claim will be denied.  
However, the Secretary must show a lack 
of good cause for failing to report.  
Further, VA has a duty to fully inform 
the veteran of the consequences of the 
failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification 
requirements regarding the duty to 
report and the failure to report for 
examination.  The remand serves as 
notification of the regulation.

Following completion of this action, the RO should closely 
review the claim.  Thereafter, in accordance with the current 
appellate procedures, the case should be returned to the 
Board for completion of appellate review.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 



